Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to communications filed on 03/26/2021. Claims 27-40 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,601,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited art is directed to an information processing system device that is a client which received data from a server that specifies the importance of content. Remarks p. 9. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a client) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument is not persuasive because nothing in the claims requires the claimed invention to be implemented on a client device.
Applicant argues that, in Dey, the content importance is already lost before the data reaches the client side because the client side will receive the customized HTML. Remarks pp. 9-10. Applicant goes on to argue that Dey does not disclose assigning an individual priority and a value indicating a dependency relationship based on the determined priorities by the information processing device that is on the client side. Id. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a client) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument is not persuasive because nothing in the claims requires the claimed invention to be implemented on a client device. Accordingly, the mere fact that the teachings 
Applicant argues that Belshe and/or Geeland fails to remedy the alleged deficiencies of Dey. Remarks p. 11. Applicant’s argument is not persuasive for the same reasons provided above.
Applicant argues that the remaining claims are patentable for the same reasons as provided for claim 27. Remarks p. 12. Applicant’s argument is not persuasive for the same reasons provided above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-30, 32, 36, 37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2007/0283036 (“Dey”), in view of Belshe, et .

Regarding claim 27, Dey teaches an information processing device (Fig. 2, 12) for performing a method, the method comprising: 
receiving data provided from a server via a network, wherein the provided data includes priority information of each of a plurality of contents (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects. More particularly, the content importance can be explicitly provided by the content service provider as a tag along with the content,” ¶ [0031]) based on an attribute of each of the contents designated by the data (“the content analyzer 50…considers several characteristics of individual data objects, such as physical location of the object within the web page, display size of the object, HTML formatting tags, etc,” ¶ [0032]) and the priority information is information capable of specifying whether the importance of content is high or low (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects,” ¶ [0031]); 
assigning a value of an individual priority based on the priority information specified by the priority information (“arranging all of the objects (step 114) in the web page supplied by the analyzed content 54 in a sorting order, most preferably ascending order, determined by priority and size for each object. For example, the sorting order may be determined by a ratio of object priority to object size,” ¶ [0039]);

Dey fails to teach assigning a value of an individual priority for at least one stream among streams that are included in a session managed on a single TCP connection with the server, and acquiring contents from the server by using the at least one stream for which the value of the individual priority has been assigned. Belshe teaches assigning a value of an individual priority (“Priority is represented as an integer from 0 to 7,” § 2.3.3) for at least one stream among streams that are included in a session managed on a single TCP connection with the server (“multiplexing multiple, concurrent streams across a single TCP connection,” p. 4; “SPDY connections are persistent connections,” p. 6); and acquiring contents from the server by using the at least one stream for which the value of the individual priority has been assigned (“Once a stream is created, it can be used to send arbitrary amounts of data,” § 2.3.5). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate assigning priorities to requests for content, as taught by Belshe, into Dey, in order to prioritize the use of limited connections.
	Dey-Belshe fails to teach expressly teach at least one memory storing instructions, and at least one processor executing the instructions causing the information processing device to perform a method. Geelnard teaches at least one memory storing instructions (Fig. 1, 102 and/or 141-145), and at least one processor (Fig. 1, 101) executing the instructions causing the information processing device to perform a method (¶ [0017]). It would have been obvious to one of ordinary skill in the art to incorporate a distributed web browser, as taught by Geeland, into Dey-Belshe, in 

Regarding claim 28, Dey-Belshe-Geeland teaches the invention of claim 27 and further teaches that the instructions are related to the web browser (Geeland: ¶ [0025]).

Regarding claim 29, Dey-Belshe-Geeland teaches the invention of claim 27 and further teaches that the attribute of each of the contents includes type information (Geeland: “The parsed content may then, depending on the type and nature of the content, be processed further by an ECMAScript engine 211, a module for handling a document object model (DOM) structure 212, and/or a layout engine 213,” ¶ [0031]).

Regarding claim 30, Dey-Belshe-Geeland teaches the invention of claim 27 and further teaches that the instructions further cause the information processing device to cache other contents from among the acquired contents (Dey: “a cache (not shown) local to the web shaper 12 may store the retrieved content for reading by the web shaper,” ¶ [0021]).

Regarding claim 32, Dey-Belshe-Geeland teaches the invention of claim 27 and further teaches that the priorities are selectively determined from among a plurality of parameters, based on the priority information included in the data provided from the server (Dey: “arranging all of the objects (step 114) in the web page supplied by the analyzed content 54 in a sorting order, most preferably ascending order, determined by 

Regarding claim 36 Dey-Belshe teaches the invention of claim 27, and further teaches that the at least one stream for which the individual priority is assigned is further assigned a value indicating a dependency relationship with another stream based on the importance (Belshe: “Associated-To-Stream-ID,” p. 13). 

Regarding claim 37, Dey teaches an information processing device (Fig. 2, 12) for performing a method, the method comprising: 
receiving data provided from a server via a network, wherein the provided data includes priority information of each of a plurality of contents (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects. More particularly, the content importance can be explicitly provided by the content service provider as a tag along with the content,” ¶ [0031]) based on an attribute of each of the contents designated by the data (“the content analyzer 50…considers several characteristics of individual data objects, such as physical location of the object within the web page, display size of the object, HTML formatting tags, etc,” ¶ [0032]) and the priority information is information capable of specifying whether the importance of content is high or low (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects,” ¶ [0031]); and

Dey fails to teach assigning an individual priority for at least one stream among streams that are included in a session managed on a single TCP connection with the server, wherein the content is transmitted from the server by using the at least one stream for which the value of the individual priority has been assigned. Belshe teaches assigning an individual priority (“Priority," p. 13; also § 2.3.3) for at least one stream among streams that are included in a session managed on a single TCP connection with the server (“multiplexing multiple, concurrent streams across a single TCP connection,” p. 4; “SPDY connections are persistent connections,” p. 6); wherein the content is transmitted from the server by using the at least one stream for which the value of the individual priority has been assigned (“Once a stream is created, it can be used to send arbitrary amounts of data,” § 2.3.5). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate assigning priorities to requests for content, as taught by Belshe, into Dey, in order to prioritize the use of limited connections.
	Dey-Belshe fails to teach expressly teach at least one memory storing instructions, and at least one processor executing the instructions causing the information processing device to perform a method. Geelnard teaches at least one 

Regarding claim 39, Dey teaches an information processing device (Fig. 2, 12) for performing a method, the method comprising:
receiving data provided from a server via a network, wherein the provided data includes priority information of each of a plurality of contents (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects. More particularly, the content importance can be explicitly provided by the content service provider as a tag along with the content,” ¶ [0031]) based on an attribute of each of the contents designated by the data (“the content analyzer 50…considers several characteristics of individual data objects, such as physical location of the object within the web page, display size of the object, HTML formatting tags, etc,” ¶ [0032]) and the priority information is information capable of specifying whether the importance of content is high or low (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects,” ¶ [0031]); and
assigning a value of an individual priority, wherein the assigned value is a value based on the importance specified by the priority information corresponding to a content 
Dey fails to teach assigning an individual priority for at least one stream among streams that are included in a session managed on a single TCP connection with the server, wherein the content is transmitted from the server by using the at least one stream for which the value of the individual priority has been assigned. Belshe teaches assigning an individual priority (“Priority," p. 13; also § 2.3.3) for at least one stream among streams that are included in a session managed on a single TCP connection with the server (“multiplexing multiple, concurrent streams across a single TCP connection,” p. 4; “SPDY connections are persistent connections,” p. 6); wherein the content is transmitted from the server by using the at least one stream for which the value of the individual priority has been assigned (“Once a stream is created, it can be used to send arbitrary amounts of data,” § 2.3.5). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate assigning priorities to requests for content, as taught by Belshe, into Dey, in order to prioritize the use of limited connections.
	Dey-Belshe fails to teach expressly teach a non-transitory storage medium on which is stored a computer program for making a computer execute a method executed in an information processing device to perform a method. Geelnard teaches a non-transitory storage medium on which is stored a computer program for making a computer execute a method executed in an information processing device to perform a 

Regarding claim 40, Dey-Belshe teaches the invention of claim 39, and further teaches that the at least one stream for which the individual priority is assigned is further assigned a value indicating a dependency relationship with another stream based on the importance (Belshe: “Associated-To-Stream-ID,” p. 13). 

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey-Belshe-Geeland as applied to claim 27 above, and further in view of U.S. Pub. No. 2002/0107968 (“Horn”).

Regarding claim 31, Dey-Belshe-Geeland teaches the invention of claim 27, but fails to teach that a number of the streams which are capable of being simultaneously used for acquiring contents on the single TCP connection with the server is limited by the server according to environment information about the information processing device. Horn teaches that a number of streams (“the connection between a MOD server 102(i) and network 106 may be modeled as a plurality of server channels 110(i) and the connection between a MOD client 104(i) and the network 106 may be modeled as a plurality of client channels 112(i). The server channels 110 and client channels 112 may be physical and/or logical channels,” ¶ [0071]) which are capable of being simultaneously used for acquiring contents on the single TCP connection with the .

Claims 33, 34 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey, and further in view of Belshe.

Regarding claim 33, Dey teaches a method for an information processing device, the method comprising: 
receiving data provided from a server via a network, wherein the provided data includes priority information of each of a plurality of contents (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects. More particularly, the content importance can be explicitly provided by the content service provider as a tag along with the content,” ¶ [0031]) 
assigning a value of an individual priority based on the priority information specified by the priority information (“arranging all of the objects (step 114) in the web page supplied by the analyzed content 54 in a sorting order, most preferably ascending order, determined by priority and size for each object. For example, the sorting order may be determined by a ratio of object priority to object size,” ¶ [0039]); and
controlling display using a part of the contents from among the acquired contents (¶ [0044]).
Dey fails to teach assigning a value of an individual priority for at least one stream among streams that are included in a session managed on a single TCP connection with the server, and acquiring contents from the server by using the at least one stream for which the value of the individual priority has been assigned. Belshe teaches assigning a value of an individual priority (“Priority is represented as an integer from 0 to 7,” § 2.3.3) for at least one stream among streams that are included in a session managed on a single TCP connection with the server (“multiplexing multiple, concurrent streams across a single TCP connection,” p. 4; “SPDY connections are persistent connections,” p. 6); and acquiring contents from the server by using the at 

Regarding claim 34, Dey teaches a non-transitory storage medium on which is stored a computer program for making a computer execute a method executed in an information processing device, the method comprising: 
receiving data provided from a server via a network, wherein the provided data includes priority information of each of a plurality of contents (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects. More particularly, the content importance can be explicitly provided by the content service provider as a tag along with the content,” ¶ [0031]) based on an attribute of each of the contents designated by the data (“the content analyzer 50…considers several characteristics of individual data objects, such as physical location of the object within the web page, display size of the object, HTML formatting tags, etc,” ¶ [0032]) and the priority information is information capable of specifying whether the importance of content is high or low (“coding for a web page (e.g., markup language) may include data characterizing the relative importance of one or more data objects,” ¶ [0031]); 
assigning a value of an individual priority based on the priority information specified by the priority information (“arranging all of the objects (step 114) in the web 
controlling display using a part of the contents from among the acquired contents (¶ [0044]).
Dey fails to teach assigning a value of an individual priority for at least one stream among streams that are included in a session managed on a single TCP connection with the server, and acquiring contents from the server by using the at least one stream for which the value of the individual priority has been assigned. Belshe teaches assigning a value of an individual priority (“Priority is represented as an integer from 0 to 7,” § 2.3.3) for at least one stream among streams that are included in a session managed on a single TCP connection with the server (“multiplexing multiple, concurrent streams across a single TCP connection,” p. 4; “SPDY connections are persistent connections,” p. 6); and acquiring contents from the server by using the at least one stream for which the value of the individual priority has been assigned (“Once a stream is created, it can be used to send arbitrary amounts of data,” § 2.3.5). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate assigning priorities to requests for content, as taught by Belshe, into Dey, in order to prioritize the use of limited connections.

Regarding claim 38, Dey teaches a method comprising:
receiving data provided from a server via a network, wherein the provided data includes priority information of each of a plurality of contents (“coding for a web page 
assigning a value of an individual priority, wherein the assigned value is a value based on the importance specified by the priority information corresponding to a content of the plurality of contents (“arranging all of the objects (step 114) in the web page supplied by the analyzed content 54 in a sorting order, most preferably ascending order, determined by priority and size for each object. For example, the sorting order may be determined by a ratio of object priority to object size,” ¶ [0039]).
Dey fails to teach assigning an individual priority for at least one stream among streams that are included in a session managed on a single TCP connection with the server, wherein the content is transmitted from the server by using the at least one stream for which the value of the individual priority has been assigned. Belshe teaches assigning an individual priority (“Priority," p. 13; also § 2.3.3) for at least one stream among streams that are included in a session managed on a single TCP connection with the server (“multiplexing multiple, concurrent streams across a single TCP .

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey-Belshe as applied to claim 34 above, and further in view of Geeland.

Regarding claim 35, Dey-Belshe teaches the invention of claim 34 but fails to teach that the computer program is a web browser. Geeland teaches a web browser residing on a proxy server. ¶ [0025]. It would have been obvious to one of ordinary skill in the art to incorporate a distributed web browser, as taught by Geeland, into Dey-Belshe, in order to offload processing from a client device to a more powerful device, such as a server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455